Citation Nr: 0412569	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  98-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1994, for the assignment of a 100 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which assigned a 100 percent evaluation 
for the veteran's service-connected PTSD, effective as of 
April 22, 1996.

During the pendency of this appeal, by rating action dated in 
July 1997, the effective date for the 100 percent evaluation 
for the service-connected PTSD was changed to June 21, 1994; 
and by rating action dated in November 1998, the effective 
date was changed to February 4, 1994.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was initially 
granted by rating action dated in September 1985, at which 
time a 10 percent evaluation was assigned effective as of May 
1, 1985; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  A claim for an increased disability rating for the 
veteran's service-connected PTSD was not thereafter received 
by the RO until February 4, 1994.

3.  The evidence of record does not demonstrate that an 
increase in PTSD was factually ascertainable prior within one 
year before February 4, 1994.




CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 1994, 
for the grant of a 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157(b); 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  According to 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Quartuccio v. Principi, 16 Vet. App. 183, 
186-88 (2002), a notification consistent with the VCAA 
requires VA to 1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; 2) inform the claimant about the information and 
evidence that VA will seek to provide; 3) inform the claimant 
about the information or evidence that claimant is expected 
to provide; and 4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in July 2001, and the discussions in the 
November 1998 Statement of the Case (SOC), and the December 
1998 and July 2003 Supplemental Statements of the Case 
(SSOC).  Specifically, the veteran has been notified by means 
of these documents of the laws and regulations concerning 
effective dates, the reasons that the effective date of 
February 4, 1994 was assigned in his case, of the laws and 
regulations governing VA's duty to notify and assist, and of 
his and VA's respective duties.  

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case." ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed.Cir. 1998).

In this case, the veteran was not notified of VA's duty to 
assist until July 2001, after the RO's initial determination 
on the effective date issue.  The nature of VA's process of 
determining an effective date systemically prevented a VCAA 
notice until after the relevant RO rating decision.  In a 
case contesting an effective date, neither VA nor the veteran 
will become cognizant of his displeasure with the outcome 
until VA has awarded a benefit and made an initial 
determination of its effective date.  For a VA adjudicator to 
divinate a claimant's acceptance or disagreement with the 
effective date of the award prior to the adjudicator's 
initial determination is not possible.  In short, there can 
be no claim for entitlement to an earlier effective date 
until VA has made an initial determination on the matter.

As there is no evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the issue decided below, the Board finds that any such 
failure is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  Importantly, the 
veteran and his representative have offered relevant argument 
with respect to the issue on appeal, which hinges on a legal 
matter.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the veteran 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2003).  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2003). 

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

Entitlement to service connection for PTSD was initially 
granted by rating action dated in September 1985, at which 
time a 10 percent evaluation was assigned effective as of May 
1, 1985.  The veteran did not appeal this decision, thus it 
became final.  38 U.S.C.A. § 7105(c).

In February 1994, the veteran filed a claim for an increased 
disability rating for the service-connected PTSD.  In support 
of his claim, he underwent a VA psychiatric examination in 
August 1994, at which time the diagnosis, in pertinent part, 
was PTSD with a Global Assessment of Functioning (GAF) code 
of 25, which is productive of an inability to function in 
almost all areas.  As a result of this examination, by rating 
action dated in January 1995, the RO determined that the 
veteran's service-connected PTSD warranted a 70 percent 
evaluation effective as of February 4, 1994, the date of the 
veteran's claim.  The veteran continued to disagree with the 
assigned disability rating for the service-connected PTSD and 
was re-examined by VA in April 1996.  The examination report 
revealed a diagnosis of PTSD with a GAF code of 25.  As a 
result, by rating action dated in June 1996, the RO 
determined that the veteran's service-connected PTSD 
warranted a 100 percent evaluation effective as of April 22, 
1996, the date of the examination.

Thereafter, the veteran expressed disagreement with assigned 
effective date for the award of a 100 percent disability 
rating for the service-connected PTSD.  In support of his 
claim he argued that his symptoms associated with PTSD had 
begun upon his return from Vietnam.  He also provided a copy 
of a counseling report from J. H. S., PhD., dated in June 
1994, which suggested that he had moderate to severe PTSD and 
a GAF code of 45 suggesting serious impairment in 
functioning.  As a result, by rating action dated in July 
1997, the RO determined that the veteran's service-connected 
PTSD warranted a 100 percent evaluation effective as of June 
21, 1994, the date of the counseling report.  By rating 
action dated in November 1998, upon consideration of 
additional outpatient treatment records provided by the 
veteran, the RO determined that the proper effective date for 
the award of the 100 percent evaluation for the service-
connected PTSD was February 4, 1994, the date of receipt of 
his claim for an increased disability rating.  

As the veteran continued to disagree with the assigned 
effective date for his service-connected PTSD, he submitted 
additional copies of service records showing that injuries 
sustained during service merited his award of a Purple Heart, 
and a lay statement from his sister dated in June 1998, which 
suggested that the veteran had changed upon his return from 
active service.  He also submitted copies of VA outpatient 
treatment records dated from February 1994 to May 2003, which 
showed a progression of treatment for symptoms associated 
with PTSD.  The records, however, do not address the nature 
of his disability prior to February 1994.  

The Board acknowledges the veteran's contention that he has 
experienced symptoms of his PTSD disability to the degree for 
which a 100 percent disability rating prior to February 1994, 
and specifically, dating back to his date of separation from 
service.  Upon review, the Board finds that the veteran did 
not submit or identify VA hospitalization or other medical 
records prior to filing his claim for an increase.  The 
veteran also did not submit any communication or action 
indicating intent to apply for increase prior to February 4, 
1994.  Thus, the Board finds that he did not file an informal 
claim for increase prior to February 4, 1994.  38 C.F.R. 
§§ 3.155, 3.157 (2003).  

The Board finds that subsequent to the final September 1985 
denial of increased evaluation, the veteran did not file a 
claim for increased evaluation for PTSD until February 4, 
1994.   Moreover, the evidence does not establish that an 
increase in disability due to PTSD was factually 
ascertainable within the one-year period prior to receipt of 
the claim for increase on February 4, 1994.  Thus, the Board 
concludes that, based on the evidence of record, an effective 
date for the 100 percent evaluation for PTSD prior to 
February 4, 1994 is not warranted.  


ORDER

Entitlement to an effective date earlier than February 4, 
1994, for the assignment of a 100 percent disability rating 
for service-connected PTSD is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



